          Case 1:20-cv-06734-JGK Document 4 Filed 09/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MELANIE THOMPSON,
                               Plaintiff,                           20-CV-6734 (CM)
                   -against-
                                                      ORDER DIRECTING PAYMENT OF FEES
BACKPAGE.COM, LLC, et al.,                                   OR IFP APPLICATION

                               Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Defendant James Larkin brings this notice of removal pro se. To proceed with a civil case

in this Court, the party initiating the action must either pay $400.00 in fees – a $350.00 filing fee

plus a $50.00 administrative fee – or, to request authorization to proceed in forma pauperis

(IFP), that is, without prepayment of fees, submit a signed IFP application. See 28 U.S.C.

§§ 1914, 1915.

       Larkin submitted the notice of removal without the filing fees or an IFP application.

Within thirty days of the date of this order, Larkin must either pay the $400.00 in fees or

complete, sign, and submit the attached IFP application. If Larkin submits the IFP application, it

should be labeled with docket number 20-CV-6734 (CM). If the Court grants the IFP application,

Larkin will be permitted to proceed without prepayment of fees. See 28 U.S.C. § 1915(a)(1).

       The Clerk of Court is directed to mail a copy of this order to Larkin and note service on

the docket. If Larkin complies with this order, the case shall be processed in accordance with the

procedures of the Clerk’s Office. If Larkin fails to comply with this order within the time

allowed, the action will be remanded to the Supreme Court of the State of New York, County of

New York.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.
          Case 1:20-cv-06734-JGK Document 4 Filed 09/14/20 Page 2 of 2




Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:   September 14, 2020
         New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               2
